Citation Nr: 1232484	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for postoperative residuals of fracture and open reduction of the right tibia and fibula for the period prior to March 30, 2011, and entitlement to a rating higher than 20 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This matter was previously before the Board in November 2009, June 2010, and March 2011, at which times it was remanded for additional development and adjudicative action.  In April 2012, the Agency of Original Jurisdiction (AOJ) issued a rating decision granting a higher rating of 20 percent for the Veteran's postoperative residuals of fracture and open reduction of the right tibia and fibula, effective March 30, 2011.  However, as that award did not represent a total grant of benefits sought on appeal, the Veteran's claim for an increase has remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a low back disability and a right hip disability secondary to service-connected postoperative residuals of a fracture and open reduction of the right tibia and fibula have been raised by the record.  Specifically, a March 2011 VA examiner noted right hip pain and right low back pain related to the Veteran's service-connected right leg disability.  The diagnoses included lumbosacral strain secondary to the Veteran's leg length discrepancy status post right tibial fracture.  However, those issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See also REMAND section.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  Prior to March 8, 2010, postoperative residuals of fracture and open reduction of the right tibia and fibula were manifested by malunion of the tibia and fibula, pain, and slight knee disability.

2.  From March 8, 2010, to March 29, 2011, postoperative residuals of fracture and open reduction of the right tibia and fibula were manifested by malunion of the tibia and fibula, pain, and moderate knee or ankle disability.

3.  Effective March 30, 2011, postoperative residuals of fracture and open reduction of the right tibia and fibula have been manifested by malunion of the tibia and fibula, pain, and marked left ankle disability with limited motion.

4.  The assigned schedular ratings for the Veteran's residuals of a right tibia and fibula fracture disability adequately contemplate his disability picture.


CONCLUSIONS OF LAW

1.  Prior to March 8, 2010, the criteria for a rating in excess of 10 percent for residuals of a right tibia and fibula fracture were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262, 5271, 5275 (2011). 

2.  Effective March 8, 2010, to March 29, 2011, the criteria for a 20 percent rating, but no higher, for residuals of a right tibia and fibula fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011). 

3.  Effective March 30, 2011, the criteria for a 30 percent rating, but no higher, for residuals of a right tibia and fibula fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011). 

4.  The criteria for referral for an increased disability rating for a right leg disability on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Schedular Ratings

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).   

Specifically, in this case, the evidence of record includes the Veteran's service and post-service treatment records, VA examination reports, and written statements.  That evidence will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In this case, the Veteran's claim of entitlement to an increased rating for a right leg disability was received by the RO on February 24, 2006.  As such, the rating period on appeal runs from February 24, 2005, one year prior to the date of receipt of that claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to February 24, 2005, but only to the extent that it is found to shed additional light on the Veteran's disability in relation to the rating period on appeal.

The Veteran's right leg disability has been rated as 10 percent disabling for the period on appeal prior to March 31, 2011, and as 20 percent disabling since that time.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); Johnson  v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints.  38 C.F.R. § 4.45 (2011).

Diagnostic Code 5010, used for rating traumatic arthritis, directs that the rating of arthritis be conducted under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The above ratings cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, DC 5003, Note (1) (2011).

The Board has considered multiple rating codes to determine if there is any basis to increase the Veteran's assigned rating.  Such evaluations involve consideration of the level of impairment of his ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

Pursuant to VA's Schedule for Rating Disabilities, the RO determined that the Veteran's right leg disability most closely approximated impairment of the tibia and fibula, which is rated under DC 5262.  38 C.F.R. § 4.71a (2011).  

Other potentially applicable diagnostic codes include 5003 (degenerative arthritis), 5010 (traumatic arthritis), 5257 (other impairment of the knee), 5260 (leg, limitation of flexion), 5261 (leg, limitation of extension), 5271 (ankle, limited motion), and 5275 (shortening of the lower extremity).  38 C.F.R. § 4.71a (2011).  Significantly, however, neither arthritis of the knee nor arthritis of the ankle has been established by X-ray evidence.  Thus, neither Diagnostic Code 5003 nor 5010 may serve as a basis for a separate or an increased rating during the appeals period.  38 C.F.R. § 4.71a, DCs 5003, Note (1), 5010 (2011). 

Additionally, the Veteran has not contended, and the evidence of record does not otherwise show, that his right leg disability has been productive of ankylosis of either the knee or the ankle.  Accordingly, the criteria pertaining to those conditions are not applicable.  38 C.F.R. § 4.71a, DC 5256, 5270, 5272 (2011).  Nor is there evidence of knee instability, subluxation, semilunar cartilage dislocation, or semilunar cartilage removal.  Therefore, Diagnostic Codes 5257, 5258, and 5259 are not for application.  38 C.F.R. § 4.71a, DCs 5257, 5258, 5259 (2011).  Finally, regarding the ankle, the evidence does not show that the Veteran's right leg disability involves either the os calcis or the astragalus.  Thus, Diagnostic Codes 5273 and 5274 are not relevant.  38 C.F.R. § 4.71a, DC 5273, 5274 (2011).  

The Board is mindful that the Veteran has also been noted to have scars resulting from surgery related to his service-connected right leg disability.  Therefore, the Board will also consider whether he is entitled to a separate rating under the diagnostic criteria for scars.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

By history, the Veteran's service treatment records show that, in October 1982, he was involved in a motorcycle accident during which he sustained an open fracture of his right tibia and fibula.  He underwent open reduction surgery and was subsequently casted and put on limited duty.  In April 1983, it was noted that there was delayed union of the tibia and fibula.  By November 1983, X-rays showed the Veteran's fracture to be healed and the Veteran was returned to full duty.  Thereafter, a January 1984 separation examination revealed scars on the right lower leg and a lump in the midshaft of the right tibia secondary to the healing fracture.  However, the Veteran was able to ambulate and run well.  Nevertheless, the Veteran continued to experience right leg problems for which he was awarded service connection and assigned a 10 percent rating, effective March 12, 1993.

For the Period Prior to March 30, 2011

Pertinent Evidence & Applicable Diagnostic Codes

VA treatment records dated in February 2006 and May 2006 show complaints of intermittent leg pain and an occasional ache with cold and damp weather.  The Veteran was prescribed Motrin, and it was also noted that heat and analgesic ointment helped.  Those records also show that the Veteran had a scar on the posterior aspect of his leg.  Significantly, in May 2006, the Veteran requested a medical note stating that he could work.  In support of that request, he stated that he felt fine and could work, and had no leg pain or other complaints.

In support of his current claim for an increased rating, the Veteran underwent a QTC examination in May 2006 during which he recounted his history of an in-service fracture of his right tibia and fibula that required surgery.  He reported a history of intermittent leg pain over the last 22 years, with an increase in pain since February 2006.  He reported pain that occurred three to four times per week and described the pain as aching, oppressing, and cramping.  He also experienced pain with walking.  However, the pain did not radiate, nor did it stop him from physical activities.  The pain also worsened with cold and damp weather.  The Veteran reported no functional impairment, and, although he was not working at the time of the examination, he had not missed any time from his past work as a forklift driver due to his right leg disability.

Physical examination of the Veteran's skin revealed scarring on the right leg.  There were a few well-healed circular scars that measured 1 centimeter by 1 centimeter with a very minimal tissue deficit, estimated at perhaps 1/8 centimeter.  Those scars were slightly hyperpigmented and located on the anterolateral part of the right tibiofibular area.  The examiner also noted another slightly hyperpigmented scar located on anteromedial aspect of the right tibiofibular area that measured 13 centimeters by .25 centimeters.  Finally, there was a 14 centimeter curvilinear scar below the knee on the right side that was slightly hyperpigmented.  None of the scars showed ulceration, tenderness, instability, edema, inflammation, or keloid formation.

Musculoskeletal examination revealed leg length of 88 centimeters from the anterior superior iliac spine to the medial malleolus.  Posture was normal and feet showed no sign of abnormal weight bearing.  Gait was slightly antalgic with the Veteran favoring the right lower extremity.  However, he required no assistive devices to ambulate, nor did he require assistance getting up and down from the examination table.  When asked about his gait, the Veteran reported that he sometimes felt a little hesitant with walking.  Examination of the right tibia and fibula revealed a non-tender bony prominence in the right mid tibiofibular area.  There was no edema on examination of the legs or the joints of the legs.  

Regarding the knees, there was no effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, locking pain, or crepitus, bilaterally.  Nor was there ankylosis.  The Veteran was able to flex to 140 degrees and extend fully to zero degrees, bilaterally, without pain, fatigue, weakness, lack of endurance, or incoordination with repetitive movement.  Drawer and McMurray tests were negative bilaterally.  Ankle examination was also negative for edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or subluxation, bilaterally.  There were no ankle deformities, nor was there ankylosis.  Range of motion testing revealed dorsiflexion to 20 degrees, bilaterally, and plantar flexion to 45 degrees, bilaterally.  Repetitive movement revealed no evidence of pain, fatigue, weakness, lack of endurance, or incoordination.

Right tibia and fibula X-rays were completed and showed well-healed fractures of the distal midshaft tibia and fibula with remolding of bone in those areas.  X-rays were otherwise negative.

Based on the foregoing examination of the Veteran, the examiner diagnosed tibia and fibula impairment of status post fracture and open reduction of right tibia and fibula.  The examiner noted that although the Veteran had experienced some chronic pain throughout the years since his injury and surgery, there was no sign of any active infection or active inflammation at the time of the examination.  Nor was there any evidence of pain elicited on examination, and the Veteran exhibited good range of motion of the joints of the lower extremities.  Although the Veteran's gait was slightly antalgic, there was no functional problem.

Thereafter, VA treatment records dated from June 2006 to February 2010 show complaints of intermittent right leg pain in April 2009 and December 2009, as well as the presence of a scar on the anterior and posterior aspect of the right lower extremity.  Those records are otherwise negative for right leg complaints or findings.  

The Veteran was afforded a second VA examination in March 2010 during which he recounted his history of injury to his right leg in service.  He reported the course since onset as progressively worse.  Regarding symptoms, he reported a history of inflammation of the right lower extremity manifested by heat, swelling, and tenderness.  There was also pain in the right shin and back of the calf.  There was fracture site motion and deformity in the form of moderate bulging and scarring.  The Veteran used a cane for walking with fair effectiveness.  The Veteran reported moderate flare-ups of his condition that occurred weekly and lasted for hours.  Flare-ups were precipitated or worsened by cold weather and alleviated by pain medication and rest.

Physical examination revealed leg shortening.  The examiner noted that, from the anterior superior iliac spine to the medial malleolus, the Veteran's left leg measured 29.5 inches and the right leg measured 29.0 inches.  The examiner also noted deformity of the right tibia and fibula manifested by loss of a bone or part of a bone.  The Veteran's gait was antalgic and there was an unusual shoe wear pattern indicative of abnormal weight bearing.  Functionally, the Veteran was able to stand for up to one hour and able to walk more than one-quarter mile but less than one mile.  Other significant findings included scar formation at the site of the injury.

Regarding joint involvement, the examiner noted that the tibia and fibula were not considered a joint, and that the Veteran's injury occurred about half way up between the knee and ankle.  Nevertheless, without specifying the joint involved, the examiner noted less movement than normal due to pain and edema, weakened movement due to pain and edema, excess fatigability, incoordination due to impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.

X-rays of the right tibia and fibula revealed an old healed fracture with solid callus bone formation of the proximal tibia and fibula, but no evidence of acute osseous injury.  Right knee X-rays were also negative for evidence of acute osseous injury or significant degenerative disease.  Similarly, no acute right ankle osseous injury was shown on X-ray.

Based on the following examination and a review of the claims file, the examiner diagnosed an old and healed right proximal tibia and fibula fracture with associated pain.  The examiner noted significant effects on occupational functioning due to decreased mobility, decreased strength, and lower extremity pain.  In this regard, it was noted that the Veteran's usual occupation was postal clerk, and that the Veteran was not currently employed because he wanted a job that required less movement due to right leg pain.  The examiner also noted that the Veteran was assigned different duties due to his disability.  The examiner found the Veteran's right leg disability to have moderate effects on exercise and sports, and mild effects on daily activities such as chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming. 

Subsequent VA treatment notes dated from March 2010 to January 2011 show that the Veteran continued to experience chronic right leg pain.  Significantly, in August 2010, it was noted that the Veteran had right leg pain secondary to post-traumatic arthritis due to his old fracture, and that the pain was responding to Disalcid.  However, there is no indication that the assessment of arthritis was based on diagnostic imaging, and the VA treatment records do not otherwise indicate arthritis shown by X-ray evidence.

The Board now turns to the relevant diagnostic criteria.  Under DC 5262, a 10 percent rating is assigned for malunion of the tibia and fibula with disability of the knee or ankle that is slight.  A 20 percent rating is warranted for malunion of the tibia and fibula with disability of the knee or ankle that is moderate.  A higher 30 percent rating is warranted for malunion of the tibia and fibula with disability of the knee or ankle that is marked.  Finally, a maximum 40 percent disability rating is assigned when there is nonunion of the tibia and fibula with loose motion and requiring brace.  38 C.F.R. § 4.71a, DC 5262 (2011). 



Analysis

Prior to March 8, 2010

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right leg disability for the period prior to March 8, 2010.  Clinical evidence during that period shows that the Veteran's right knee and right ankle exhibited full range of motion and did not require the use of any assistive devices.  Furthermore, the Veteran denied functional impairment, and no functional loss was shown on examination.  In this regard, the May 2006 QTC examiner noted that no pain was elicited during the examination, and the Veteran reported that his right leg disability did not stop him from physical activity.  Significantly, the Veteran also stated that he could work and requested a medical note to that effect.  Accordingly, the Board finds that, for the period prior to March 8, 2010, the symptoms of the Veteran's right leg disability were slight in nature and consistent with the 10 percent disability rating assigned under DC 5262 for malunion of the tibia and fibula and slight knee or ankle disability.

The Board further finds that a higher 20 percent rating is not warranted under any other diagnostic code for the period prior to March 8, 2010.  As noted, the Veteran's right knee and right ankle exhibited full range of motion during that period.  Therefore, a higher rating is not warranted under diagnostic codes pertaining to limitation of motion of the knee and ankle.  38 C.F.R. § 4.71a, DCs 5260, 5261, 5271 (2011).  Additionally, the evidence does not show leg shortening by 2 to 2.5 inches during that period to warrant a higher 20 percent rating under DC 5275.  38 C.F.R. § 4.71a, DC 5275 (2011).  Accordingly, no other relevant diagnostic code may serve to provide a rating higher than 10 percent for the Veteran's right leg disability for the period prior to March 8, 2010.

Effective March 8, 2010

Based on a careful review of the record, the Board finds that, resolving all doubt in the Veteran's favor, the criteria for a 20 percent rating for the Veteran's right leg disability have been met effective March 8, 2010.  The evidence shows that, for the period from March 8, 2010, to March 29, 2011, the Veteran's right leg disability more nearly approximated malunion of the tibia and fibula with knee or ankle disability that is moderate.  In support of this finding, the Board notes that, while the March 2010 VA examiner found the Veteran's right leg disability to have mostly mild effects on activities of daily living, the Veteran reported flare-ups that were moderate in nature, and the examiner also noted significant effects on occupational functioning.  Furthermore, it appears that there was some limitation of motion exhibited on examination, as well as some degree of functional loss associated with repetitive movement.  The Board finds the foregoing evidence, in conjunction with the evidence of an antalgic gait, use of cane, and abnormal weight bearing as shown by an abnormal shoe wear pattern, more nearly approximates disability that is moderate in nature.  Accordingly, the Board finds that for the period from March 8, 2010, to March 29, 2011, the Veteran's symptoms more nearly approximated moderate disability of the right knee and ankle sufficient to warrant a 20 percent rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a, DC 5262 (2011). 

However, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent under DC 5262 for the period from March 8, 2010, to March 30, 2011, as the evidence during that period does not show knee or ankle disability that is marked in severity.  On the contrary, the evidence shows that, despite his right leg disability, the Veteran was able to stand for up to one hour and walk more than one-quarter mile, and further, was able to perform most activities of daily living with only mild effects.  He used a cane with fair effectiveness, and reported flare-ups that were moderate in nature.  Moreover, only moderate effects were noted on sports and exercise, which is not consistent with disability of the knee or ankle that is marked in severity.  Accordingly, the Board finds that for the period prior to March 30, 2011, a rating in excess of 20 percent is not warranted under DC 5262.  38 C.F.R. § 4.71a, DC 5262.

Nor is rating in excess of 20 percent warranted under any other diagnostic code for the period prior from March 8, 2010, to March 20, 2011.  The evidence during the relevant period does not show knee flexion limited to 30 degrees or knee extension limited to 20 degrees, as required for a higher 30 percent rating based on limitation of motion of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2011).  Nor does the evidence show leg shortening of 2.5 to 3 inches, as required for a higher 30 percent rating under DC 5275.  38 C.F.R. § 4.71a, DC 5275 (2011).  Finally, the Board notes that DC 5271 pertaining to limited motion of the ankle does not provide for a rating in excess of 20 percent, and therefore, cannot serve as a basis for a higher rating.  38 C.F.R. § 4.71a, DC 5271 (2011).  

DeLuca Consideration

The Board has considered the dictates of DeLuca v. Brown in determining whether to assign higher ratings based on painful motion at any time for the period prior to March 20, 2011.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Significantly, neither the Veteran's May 2006 VA examination report nor the VA treatment notes dated February 2006 to December 2009 shows limited motion of the knee or ankle, or limited range of motion due to pain.  Therefore, a rating higher than 10 percent is not warranted based on DeLuca factors or functional loss prior to March 8, 2010.

Next, even when considering the March 2010 VA examiner's findings of less movement than normal due to pain and edema, weakened movement due to pain and edema, excess fatigability, incoordination due to impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, the Board is unable to assign a rating higher than 20 percent for the period from March 8, 2010, to March 29, 2011, based on DeLuca factors and functional loss.  The March 2010 examiner did not record any specific range of motion findings in degrees for either the right knee or right ankle or indicate whether the foregoing findings under the DeLuca criteria were associated with the right knee or right ankle.  Absent such findings in the record, the Board is unable to factually determine whether the Veteran has functional loss related to the right knee, right ankle, both, and to what degree, if present.  

Even so, the Board notes that the record does not show limited motion of the knee or ankle to a compensable degree prior to March 29, 2011.  The only documented range of motion findings during that period show full range of motion of both the right knee and right ankle.  Thus, even applying the DeLuca provisions noted by the March 2010 examiner, the Veteran's ranges of motion as shown by the record, at their most limited, would not warrant higher separate ratings under DCs 5260, 5261, 5271.  38 C.F.R. § 4.71a, DCs 5260, 5261, 5271 (2011).  Accordingly, the Board finds that the functional effects of the Veteran's right leg disability have not gone beyond those contemplated in the 10 percent rating assigned prior to March 8, 2010, and the 20 percent rating assigned from March 8, 2010, to March 29, 2011.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, supra.  Nevertheless, the Board has considered the March 2010 VA examiner's findings relevant to DeLuca and functional loss, and taken them into account in awarding a higher 20 percent rating under DC 5262 for malunion of the tibia and fibula with moderate disability of the knee or ankle from March 8, 2010.

Scars of the right lower extremity 

Finally, the Board has considered whether the Veteran is entitled to a separate rating for scarring of the right lower extremity as a result of his service-connected fracture of the tibia and fibula, and finds that such a rating is not warranted.

Initially, the Board notes that the Veteran's scars are located on his right lower extremity and do not affect his head, face, or neck.  Therefore, Diagnostic Code 7800 is not for application.

Next, regarding the diagnostic criteria for scars, the Board observes that the schedular rating criteria pertaining to the skin were recently amended, effective October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002).  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done.  Therefore, as the Veteran's claim for increase was received in February 2006, the Board has no authority to consider those revisions in deciding the Veteran's claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. §§ 4.68, 4.118 (2008).

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

For the period prior to March 29, 2011, while there is objective evidence of scarring on the right lower extremity as a result of the Veteran's service-connected right leg disability, there is no evidence that the Veteran's scarring is painful, unstable, causes limited motion, or encompasses an area of at least 144 square inches (929 square centimeters).  Moreover, although the May 2006 QTC examiner noted a few well-healed circular scars with very minimal tissue damage (estimated at 1/8 centimeter), those scars were noted to measure one centimeter by one centimeter, and have not been shown to exceed an area greater than six square inches (39 square centimeters).  Accordingly, the Board finds that a separate compensable rating for scarring associated with the Veteran's service-connected right leg disability is not warranted.

In summary, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the period prior to March 8, 2010, and that, effective March 8, 2010, to March 29, 2011, the Veteran's service-connected right leg disability has warranted a 20 percent disability rating, but not higher, based on malunion of the tibia and fibula with moderate disability of the knee or ankle.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the criteria for the assignment of a separate rating based on the Veteran's scars are not met.  All reasonable doubt has been resolved in the Veteran's favor in making this determination, and the Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


(CONTINUED ON THE NEXT PAGE)


For The Period Effective March 30, 2011

Pertinent Evidence, Diagnostic Codes & Analysis

In accordance with the Board's March 2011 remand, the Veteran was afforded a VA examination the same month to evaluate the severity of his service-connected postoperative residuals of fracture and open reduction of the right tibia and fibula.  During the examination, the Veteran reported that he took medication daily for pain in his right lower leg.  He also reported pain in his right hip and a spasm-type pain in his right low back.  The Veteran further complained of his right calf being larger than his left calf, and reported a limping problem due to shortening of the right leg.  There was no history of inflammation, but there was a positive history of deformity in the right lower leg and general debility.  Regarding functional limitations, the examiner noted that the Veteran was able to stand for 15-30 minutes and walk for one-quarter mile.  The examiner also noted that the Veteran's usual occupation was unknown, but that the Veteran was unemployed due to physical impairment due to his leg problem.

Physical examination revealed a significant leg length discrepancy of nearly 1.5 inches due to loss of bone height following extensive reconstructive surgery of the right tibia, with the left leg measuring 41.25 inches and the right leg measuring 39.79 inches from the anterior superior iliac spine to the medial malleolus.  The examiner further noted malunion of the right tibia, as well as deformity, angulation, and loss of a bone or part of a bone.  The Veteran exhibited abnormal motion and limitation of the right ankle, and his gait was antalgic.  Abnormal weight bearing was also observed as the Veteran applied minimal weight on the right leg due to the significant leg length discrepancy.  In this regard, there was also a discrepancy of bilateral calf circumference, with the right calf measuring 39 centimeters and the left calf measuring 35.5 centimeters.  Range of motion testing of the right knee revealed full extension to zero degrees and flexion limited to 110 degrees.  Range of motion of the right ankle was significantly limited, with dorsiflexion to five degrees and plantar flexion to five degrees. 

Physical examination also revealed a status post skin graft of the left proximal anterio-lateral thigh region measuring six centimeters by 13 centimeters, and a well-healed non-painful linear scar located on the anterior right knee measuring 12 centimeters in length with no underlying skin fixation or keloid.

Finally, the March 2011 examination report noted radiographic findings from March 2010 X-rays of the right tibia, fibula, ankle, and knee, which showed no evidence of acute right knee or right ankle osseous injury, no significant degenerative disease, and an old healed right proximal tibia and fibula fracture.

Based on the foregoing clinical evaluation and a review of the claims file, the March 2011 VA examiner diagnosed leg length discrepancy status post right tibial fracture, limitation of range of motion of the right ankle and right knee secondary to reconstructive fracture surgery, and lumbosacral strain secondary to leg length discrepancy.  The examiner found the Veteran's disability to have significant effects on occupational functioning including decreased concentration, difficulty following instructions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain and disfigurement.  The examiner further noted that, due to the significant leg length discrepancy, the Veteran's low back is strained, which limits his ability to perform occupational activities requiring normal biomechanical function.  Furthermore, the examiner found the Veteran's overall disability to prevent exercise, sports, and recreation, to have severe effects on chores and traveling, and to have moderate effects on shopping, bathing, dressing, toileting, and grooming.  In sum, the examiner found the Veteran to have significant physical impairment due to his right tibial complex fracture, noting that the shortened right leg length significantly altered normal function and resulted in chronic and permanent limited range of motion of the right ankle and knee and a secondary low back strain.  Therefore, physical labor employment would not be possible.

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period effective March 30, 2011, the Veteran has presented competent evidence of malunion of the right tibia and fibula with knee and marked ankle disability sufficient to justify a 30 percent rating under DC 5262.  In this regard, the Board observes that the March 2011 VA examiner noted the Veteran to have significant limitation of ankle motion, finding both dorsiflexion and plantar flexion limited to five degrees.  The Veteran also exhibited a discrepancy in calf size, limitation of knee flexion, an antalgic gait, and required the use of a cane.  The examiner further found the Veteran to have significant physical impairment due to his right tibial complex fracture, noting that the shortened right leg length significantly altered normal function and resulted in chronic and permanent limited range of motion of the right ankle and knee.  The Board finds that, when resolving any doubt in the Veteran's favor, the clinical evidence during the period since March 30, 2011, indicates that his symptoms most closely approximate malunion of the tibia and fibula with marked overall disability of the ankle or knee, for which a 30 percent rating is warranted under DC 5262.  38 C.F.R. § 4.71a, DC 5262 (2011).  

The Board further finds that, although a higher evaluation is available under Diagnostic Code 5262, such an evaluation is not warranted here for the period from March 30, 2011.  Specifically, the evidence of record does not show nonunion of the tibia and fibula to warrant a higher 40 percent rating.  On the contrary, the March 2011 VA examiner noted malunion, but not nonunion, of the tibia and fibula, and the evidence does not show that the Veteran's right leg disability is manifested by loose motion requiring a brace.  Accordingly, the Board finds that the evidence does not more nearly approximate a 40 percent rating under DC 5262.  38 C.F.R. § 4.71a, DC 5262 (2011).  

Nor is a higher evaluation warranted under any other diagnostic code.  Diagnostic codes 5260 and 5271 do not provide for a rating in excess of 30 percent.  Moreover, the evidence does not show knee extension limited to 30 degrees to warrant a higher evaluation under DC 5261.  The evidence also does not show leg shortening by 3 to 3.5 inches (7.6 cms to 8.9 cms) to warrant a higher rating under DC 5275.  38 C.F.R. § 4.71a, DC 5260, 5261, 5271 (2011).  

The Board has again considered the dictates of DeLuca v. Brown in determining whether to assign a higher rating based on painful motion for the period since March 30, 2011.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Significantly, however, the Veteran's March 2011 VA examination does not show pain on motion that limited flexion or extension of the knee or ankle.  While the Veteran's knee flexion, ankle flexion, and ankle extension were shown to be reduced, it was not indicated that there was any pain on motion, or that there was any additional limitation due to pain.  Even further, assessing the Veteran's overall right leg disability based on limitation of motion of the knee and ankle separately, even when considering any functional loss, would not result in a higher disability rating than the Veteran's currently assigned 30 percent rating under DC 5262.  In this regard, the Veteran's knee has exhibited flexion limited to a non-compensable degree and marked limited motion of the ankle, which would warrant a 20 percent disability rating, which is the maximum rating available under DC 5271.  Thus, the Board finds that, even applying the DeLuca provisions, the Veteran's ranges of motion, at their most limited, would not warrant higher separate ratings under DCs 5260, 5261, 5271.  38 C.F.R. § 4.71a, DCs 5260, 5261, 5271.  Accordingly, the Board finds that the functional effects of the Veteran's right leg disability have not gone beyond those contemplated in the 30 percent rating that it has now assigned.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, supra.

Finally, for the period effective March 30, 2011, the Board has considered whether the Veteran is entitled to a separate rating for scarring of the right lower extremity as a result of his service-connected fracture of the tibia and fibula, and finds that such a rating is not warranted here.  While there is objective evidence of scarring of the right lower extremity, there is no evidence during the relevant period on appeal that the Veteran's scarring is painful, unstable, associated with underlying soft tissue damage, or that causes limited motion or encompasses an area of at least 144 square inches (929 square centimeters).  The March 2011 VA examiner noted that the scar on the Veteran's anterior right knee measured 12 centimeters in length and had no underlying skin fixation or keloid.  The record does not otherwise show that the Veteran's scars are painful, unstable, associated with underlying soft tissue damage, or cause limited motion.  Instead, the competent evidence during the relevant period shows that the Veteran's scars are non-painful and superficial.  Accordingly, the Board finds that a separate compensable rating for scarring associated with the Veteran's service-connected right leg disability is not warranted for the period from March 30, 2011.

For the foregoing reasons, the Board finds that, from March 30, 2011, the Veteran's service-connected right leg disability has warranted a 30 percent disability rating, but not higher, based on malunion of the tibia and fibula with marked ankle disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in the Veteran's favor in making this determination, and the Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation. Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case 'presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').

Here, because the Board finds that the schedular ratings of 10, 20, and 30 percent for the Veteran's right leg disability fully address his underlying symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not warranted.  Indeed, the competent evidence does not show that his service-connected disorder causes impairment beyond that contemplated by the schedular rating criteria, namely, impairment that results in marked interference with employment or requires frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.

The Board acknowledges that the Veteran reported to the March 2010 VA examiner that he was not working because he was seeking employment that did not require him to move as much.  The Board further acknowledges that significant effects have been noted on occupational functioning.  Nevertheless, the record shows that the Veteran did not miss any time from past employment as a forklift driver due to his right leg disability, and further, that he was assigned different duties, and thereby, accommodated due to his disability in his work as a postal clerk.  Additionally, the evidence of record shows that the Veteran experiences interference with employment due to other nonservice-connected disabilities, in addition to his right leg disability, and to the extent that the Veteran now asserts that he is unable to obtain employment due to his right leg disability, the Board notes that the issue of entitlement to a TDIU has been remanded below.  

According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the United States Court of Appeals for Veterans Claims reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  Moreover, the Board finds that the competent evidence of record during the relevant appeal period does not show frequent hospitalization, or indeed, any, due to the Veteran's service-connected right leg disability. 

In light of the above, the Board concludes that referral of the Veteran's right leg claim for consideration of extra-schedular rating is not warranted.  See Thun; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

III.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

With respect to the Veteran's claim for increased rating for a right leg disability, the Board finds that he has received all essential notice, has had a meaningful opportunity to participate in the development of that claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  

Specifically, letters that collectively satisfied the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2006, December 2006, October 2007, and January 2010, both prior to and after the June 2006 RO decision denying his claim.  These letters informed the Veteran of the type of information and evidence needed to substantiate his claims and explained the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence and private and VA medical treatment records.  Additionally, those letters summarized the schedular and extraschedular criteria used to evaluate his increased rating claims.

The Board acknowledges that all required notice was not provided prior to initial unfavorable rating decision.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have clarified that VA can provide additional necessary notice subsequent to the initial adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication 'cures' any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, after the April 2006, December 2006, October 2007, and January 2010 notice letters were sent to the Veteran, his claim was readjudicated by the RO in a July 2007 statement of the case, and supplemental statements of the case in April 2010 and September 2010.  Then, after the subsequent notice letters were provided, his claim was again readjudicated in an April 2012 rating decision and concurrent supplemental statement of the case.  It therefore follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not warranted here.  Furthermore, to the extent it could be argued that there was a timing error, overall, the Veteran was afforded a meaningful opportunity to participate in the adjudication of his increased rating claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, the presumption of prejudice is rebutted, and no further development is required regarding the duty to notify.
 
As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file his service and post-service treatment records as well as other pertinent evidence.  He has also been afforded the opportunity to testify at a Board hearing in support of his claim, which he declined.

Significantly, the Veteran and his representative have not identified any additional evidence related to his right leg disability.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1).  In light of the foregoing, the Board finds that every reasonable effort has been made to obtain all records relevant to the Veteran's claims.

The Veteran has also been afforded formal VA examinations to evaluate the nature, extent and severity of his service-connected right leg disability.  He has not specifically contended that the manifestations of that service-connected disorder have worsened since his most recent examination, and thus a remand is not required solely due to the passage of time since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, the examination reports are adequate for rating purposes.  The reports contain a review of the Veteran's medical records and subjective history, as well as details of pertinent objective findings.  The Board is also satisfied there was substantial compliance with the March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  This included obtaining VA treatment records dated from February 2010, and providing the Veteran with a VA examination.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for a right leg disability prior to March 8, 2010, is denied.

Entitlement to a rating of 20 percent, but not higher, for a right leg disability is granted, effective March 8, 2010, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating of 30 percent, but not higher, for a right leg disability is granted, effective March 30, 2011, subject to the laws and regulations governing the payment of monetary benefits.


(CONTINUED ON THE NEXT PAGE)


REMAND

Regrettably, additional development is once again needed prior to further disposition of the Veteran's claim of entitlement to a TDIU.

The Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011). 

For VA purposes, the following are considered to comprise a single disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard of the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a) ; 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b)  (2011).

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1995). Similarly, the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because VA's governing regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the Veteran is currently in receipt of a 30 percent rating for his right leg disability.  He has also been assigned a noncompensable disability rating for loss of a tooth.  His combined disability rating is 30 percent.  As the Veteran has not been found to have a single disability rating of 60 percent, or a combined total rating of 70 percent, he does not yet meet the schedular percentage criteria for consideration for a TDIU. 38 C.F.R. § 4.16(a) (2011).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

However, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claim for service connection for a low back disability secondary to his service-connected right knee disability.  The granting of service connection and assignment of a disability rating for that low back disability would potentially affect the issue of whether the Veteran is entitled to a TDIU.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of that pending service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, the Board recognizes that the Veteran has already been afforded a VA examination with respect to his TDIU claim.  Nevertheless, the Board finds that the VA examination, performed in March 2011, is inadequate for rating purposes.  Specifically, the Board observes that the March 2011 examiner provided an opinion that the Veteran was unable to perform physical labor employment based, in part, on a low back disability.  While the VA examiner found the low back disability to be secondary to the Veteran's service-connected right leg disability, the Veteran is not currently service connected for a low back disability.  Therefore, to the extent that the examiner's opinion regarding employability took into account nonservice-connected disabilities, it is inadequate for rating purposes.  Moreover, the examiner did not render an opinion as to whether the Veteran's postoperative residuals of fracture and open reduction of the right tibia and fibula interfered with the Veteran's ability to obtain or maintain sedentary employment. 

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In light of the foregoing, the Board finds that an additional VA opinion is warranted to address whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).

Additionally, the Board notes that there may be outstanding records relevant to the Veteran's TDIU claim.  VA treatment notes dated in April 2008, December 2009, and March 2010 discuss the Veteran's intention or desire to enroll in a vocational rehabilitation program.   However, it is unclear from the record whether the Veteran ever enrolled or participated in such a program.  Therefore, on remand, the AOJ should clarify whether the Veteran was ever enrolled in the vocational rehabilitation program and, if so, obtain his vocational rehabilitation folder.

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  If the identified records cannot be obtained, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2.  Clarify from the Veteran whether he enrolled in the VA vocational rehabilitation program.  If indicated, obtain his vocational rehabilitation folder.

3.  After completing any development deemed necessary, adjudicate the Veteran's claim for service connection for a low back disability secondary to his service-connected right leg disability.  Notify the Veteran of the outcome, and if the decision is adverse to the Veteran, inform him of his appellate rights.

4.  Then, after the foregoing development is completed, the Veteran should be afforded an additional VA examination at the West Los Angeles VAMC to evaluate the combined impact of all of the Veteran's service-connected disabilities on his employability.  The claims file must be made available to the examiner for review prior to the examination, and the examination report should indicate that such a review was conducted.  Please note that the Veteran must be given adequate notice of the date and place of any requested examination, and a copy of all such notifications must be associated with the claims folder.  

The examiner should state whether the Veteran's service-connected disabilities prevent him from obtaining or retaining a substantially gainful occupation.  Specifically, the examiner should describe what types of employment activities would be limited due to the Veteran's service-connected disability, to include consideration of sedentary employment, bearing in mind his entire social-medical history, particularly, any degree of industrial impairment.  The examiner should not consider impairment from nonservice-connected disabilities when assessing whether the Veteran's service-connected disabilities render him unemployable.   

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Remind the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate within that documentation whether any notice that was sent was returned as undeliverable. 

6.  Once the development has been completed, the claim should be readjudicated.  If appropriate, the TDIU claim should be referred to the Director of Compensation and Pension.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an appropriate opportunity to respond before returning the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


